 


109 HR 2762 IH: To direct the Secretary of Health and Human Services to establish a demonstration project for the use of an Internet-based form for submission of certain claims under the Medicare Program.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2762 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Health and Human Services to establish a demonstration project for the use of an Internet-based form for submission of certain claims under the Medicare Program. 
 
 
1.Medicare Internet-based claims submission demonstration project 
(a)Establishment of demonstration projectThe Secretary of Health and Human Services shall implement a demonstration project (in this section referred to as the project) to provide for the use of the Internet for the electronic submission of claims by providers of services under the medicare program for which the HCFA-1500 claim form is utilized. The Secretary may carry out the project directly or through a third-party contractor. 
(b)Prompt payment of claims 
(1)In generalSubject to paragraph (2), for each clean claim that is submitted electronically by a provider of services under the project, the Secretary shall make payment to the provider of services for the claim by not later than 30 days after receipt of the claim. 
(2)Exceptions for fraudPayment shall not be made if the Secretary determines the claim is fraudulent, in part or in whole. In promulgating regulations to carry out the project, the Secretary shall provide examples of fraudulent or otherwise deficient claims for which payment would not be made under the medicare program or through the project. 
(c)Designation of medicare payment areas covered by projectThe Secretary shall designate medicare payment areas located in the New England or mid-Atlantic areas as areas in which the project under this section will be conducted. 
(d)ConsultationBefore implementing the project under this section, the Secretary shall consult with affected parties on— 
(1)the design of the project, including requirements for electronic signatures; 
(2)the selection criteria for the third-party contractor; and 
(3)the establishment of performance standards, as described in subsection (e). 
(e)Performance standards 
(1)In generalThe Secretary shall establish performance standards for the accuracy and timeliness of claims filing, processing, and payment functions performed under the project. 
(2)NoncomplianceIn the event that a third-party contractor (if any) is not in substantial compliance with the performance standards established under paragraph (1), such claims filing, processing, and payment functions shall be performed by the Secretary unless the Secretary contracts with another third-party contractor. 
(f)Confidentiality of information 
(1)Compliance with hipaa rulesThe Secretary shall ensure that a third-party contractor participating under the project shall protect the confidentiality of individually identifiable health information consistent with the standards for the privacy of such information promulgated by the Secretary under the Health Insurance Portability and Accountability Act of 1996, or any subsequent comprehensive and more protective set of confidentiality standards enacted into law or promulgated by the Secretary. 
(2)Prohibition on sale of individually identifiable health informationA third-party contractor participating under the project may not sell any individually identifiable health information collected under the project. 
(g)Report to CongressThe Secretary shall periodically submit reports to the Congress providing— 
(1)analysis of the overall effectiveness of the project; 
(2)findings with respect to— 
(A)increase or reduction in funds lost to fraud, abuse, misuse, mistakes, and any other factor the Secretary determines to be appropriate; and 
(B)changes in efficiency in processing claims submitted by electronic means compared with claims not submitted electronically; and 
(3)recommendations on— 
(A)continuation of the project; and 
(B)extension or expansion of the use of Internet-based electronic claims submission under the medicare program. 
(h)Waiver authorityThe Secretary shall waive compliance with the requirements of title XVIII of the Social Security Act to such extent and for such period as the Secretary determines is necessary to conduct the project. 
(i)DurationA demonstration project under this section shall be conducted for a 3-year period. 
(j)DefinitionsIn this section: 
(1)The term medicare program means the health insurance program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)The term provider of service has the meaning given that term in section 1861(u) of such Act (42 U.S.C. 1395x(u)), and includes a physician (as defined in section 1861(r) of such Act (42 U.S.C. 1395x(r)). 
(3)The term clean claim has the meaning given that term in section 1816(c)(2)(B)(i) of such Act (42 U.S.C. 1395h(c)(2)(B)(i)). 
 
